UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7959



DENNIS E. YARRELL,

                                              Plaintiff - Appellant,

          versus

SERGEANT THOMAS; SUPERINTENDENT GINN, sued
individually and in their official capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-95-944-5-BO)


Submitted:   March 21, 1996                 Decided:   April 12, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Dennis E. Yarrell, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, although we grant leave to proceed in forma

pauperis, we affirm on the reasoning of the district court. Yarrell
v. Thomas, No. CA-95-944-5-BO (E.D.N.C. Nov. 6, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2